DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 7,455,541). 
	Regarding claim 1, Jackson et al. discloses an electrical power connector 100 for an electrical submersible well pump motor 236, comprising: a housing 103, 104 having a bore (see fig. 10, not labeled) with a longitudinal axis and an inward-facing side wall (see fig. 10, not labeled), the bore having an upper opening for receiving insulated conductors of a power cable 41; a pair of rigid insulators 110, 130 within the bore of the housing, each of the insulators having a cylindrical outward-facing side in contact with the inward-facing side wall; a resilient elastomer seal 120 sandwiched between the insulators and in sealing engagement with the inward-facing side wall; a plurality of passages extending through each of the insulators and the elastomer seal for receiving the insulated conductors; and a spring 131  in abutment with one of the insulators that exerts an axial compressive force on the elastomer seal (fig. 1, 2, 6 and 10).
	Regarding claim 2, Jackson et al. discloses the spring is annular and coaxial with the axis (fig. 10).
	Regarding claim 3, Jackson et al. discloses the spring comprises a wave spring (fig. 10, column 6, lines 27 - 40).
	Regarding claim 4, Jackson et al. discloses connector comprising:-11- #8030645a stop member protruding inward from the inward-facing side wall; an annular shoulder formed on one of the insulators and facing the stop member; and wherein the spring is compressed between the annular shoulder and the stop member (fig. 10, column 6, lines 27 - 40).
	Regarding claim 5, Jackson et al. discloses the spring comprises an annular band having undulations and two ends that overlap each other (fig. 10, column 6, lines 27 – 40, for wave spring).
	Regarding claim 6, Jackson et al. t discloses he spring exerts a reactive force along a load path through the elastomer seal and into the housing (fig. 10, column 6, lines 27 – 40, for wave spring).
	Regarding claim 7, Jackson et al. discloses an electrical power connector 100 for an electrical submersible well pump motor 236, comprising: an upper housing 104 having an upper end with an upper opening for receiving a power cable 41; a lower housing 103 having an upper end that abuts and secures to a lower end of the upper housing, the lower housing having a longitudinal axis, an upper opening at its upper end; a rigid upper insulator 110 extending across the upper opening of the lower housing; a rigid lower insulator 130 located in the lower housing below the upper insulator; -12- #8030645a resilient elastomer seal 120 sandwiched between the upper and lower insulators; a plurality of passages extending through the upper and lower insulators and the elastomer seal for receiving insulated electrical conductors of the power cable; and a spring 131 in abutment with one of the insulators that exerts an axial compressive force on the elastomer seal (fig. 1, 2, 6 and 10).
	Regarding claim 8, Jackson et al. discloses a downward facing annular shoulder on and above a lower end of the lower insulator; an inward-protruding stop member in the lower housing and spaced below the annular shoulder; and wherein the spring is located between the stop member and the annular shoulder (fig. 10, column 6, lines 27 - 40).
	Regarding claim 9, Jackson et al. discloses the upper insulator has an upper end that is abutted by the lower end of the upper housing, creating a downward force on the upper insulator that passes through the elastomer seal and the lower insulator, axially compressing the spring (fig. 10, column 6, lines 27 - 40).
	Regarding claim 10 Jackson et al. discloses the stop member comprises a circular lip formed in the lower housing (fig. 10).
	Regarding claim 11 Jackson et al. discloses an axial length of the insulators, elastomer seal and spring stacked together and while in a free state is greater than an axial distance from the stop member to the upper opening in the lower housing (fig. 10, column 6, lines 27 - 40).
	Regarding claim 12 Jackson et al. discloses the spring comprises a wave spring (fig. 10, column 6, lines 27 - 40).
	Regarding claim 13 Jackson et al. discloses the spring comprises an annular, flat band having undulations (fig. 10, column 6, lines 27 – 40, for wave spring).
	Regarding claim 14 Jackson et al. discloses the spring comprises an annular band having undulations and two ends that overlap each other (fig. 10, column 6, lines 27 – 40, for wave spring).
	Regarding claim 15 Jackson et al. discloses prior to connecting the upper housing to the lower housing, the upper insulator protrudes above the opening in the upper end of the lower housing; and -14- #8030645while connecting the upper housing to the lower housing, the upper housing abuts and pushes the upper insulator downward, deforming the elastomer seal and compressing the spring(fig. 10, column 6, lines 27 – 40, for wave spring).  
	Regarding claim 16 Jackson et al. discloses an electrical power connector 100 for an electrical submersible well pump motor 236, comprising: an upper housing 104 having an upper end with an upper opening for receiving a lower end of a power cable 41; a lower housing 103 having an upper end that abuts and secures to a lower end of the upper housing, the lower housing having a bore with a longitudinal axis and an inward-facing side wall, the lower housing having an upper opening at its upper end; a rigid upper insulator 110 extending across the upper opening of the lower housing; a rigid lower insulator 130 extending across the bore in the lower housing below the upper insulator; a resilient elastomer seal 120 sandwiched between the upper and lower insulators, the elastomer seal having an outer side in sealing engagement with the inward-facing side wall; a downward facing annular shoulder on the lower insulator above a lower end of the lower insulator; an annular stop member encircling the inward-facing side wall of the lower housing and spaced below the annular shoulder, defining an annular cavity between the annular stop member and the annular shoulder; -15- #8030645a plurality of passages extending through the upper and lower insulators and the elastomer seal for receiving insulated conductors of the power cable; an axially compressible spring 131 in the annular cavity; and wherein the upper housing exerts a downward force on the upper insulator, elastomer seal and lower seal, axially compressing the spring between the annular shoulder and the stop member and causing the spring to exert a reactive force with a load path through the lower insulator, the elastomer seal, the upper insulator and into the upper housing (fig. 10, column 6, lines 27 – 40).  
	Regarding claim 17 Jackson et al. discloses an axial length of the insulators, elastomer seal and spring stacked together and while in a free state is greater than an axial distance from the stop member to the upper opening in the lower housing (fig. 10, column 6, lines 27 – 40).  
	Regarding claim 18 Jackson et al. discloses the spring comprises a wave spring (fig. 10, column 6, lines 27 – 40).  
	Regarding claim 19 Jackson et al. discloses the spring comprises an annular, flat band having undulations (fig. 10, column 6, lines 27 – 40, for wave spring).  
	Regarding claim 20 Jackson et al. discloses the spring comprises an annular band having undulations and two ends that overlap each other (fig. 10, column 6, lines 27 – 40, for wave spring).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831